Citation Nr: 0331620	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from May 1969 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


REMAND

As a preliminary matter, the Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
redefines the obligations of VA with respect to the duty
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A.         §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  VA is required to 
provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, the Board developed the 
case for a VA medical examination and medical opinion on the 
identity and etiology of any respiratory disorder found on 
examination.  38 U.S.C.A. § 5103(d) (West 2002).  The Board 
recognized that VA's duty to assist an incarcerated veteran 
extended, if necessary, to either having him examined by a 
fee-basis physician or requiring a VA physician to examine 
him.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Accordingly, the Board sought special arrangements for the 
veteran to be transferred from the Clarinda Correctional 
Facility in Clarinda, Iowa to the VA Medical Center in Des 
Moines, Iowa for an examination by a VA physician. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's new duty to 
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held, in part, that 38 C.F.R. § 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver.  In the 
instant appeal, the Board has not obtained any evidence not 
previously before the RO.  In a February 2003 letter, the 
State of Iowa Department of Corrections advised the Board 
that it would need to seek a valid court order for the 
veteran to be taken to a VA Hospital.  The Board observes 
that VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility.  The Board, 
however, will remand the claim to explore the other option of 
having an examination conducted at the correctional facility 
by a VA or fee basis examiner to ensure every possible avenue 
of assistance has been explored.  

In correspondence dated May 31, 2001, the RO advised the 
veteran of the VCAA, VA's duties under the VCAA, and the 
division of responsibility between VA and the veteran in 
procuring the evidence relevant to the instant claim.   The 
veteran was advised that he had until July 31, 2001 to submit 
any additional information or evidence he deemed relevant to 
his claim.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Court invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice. 

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
and any other applicable legal precedent.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  
The veteran and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law. 

2.  Arrange--to the extent feasible--with 
the Clarinda Correctional Facility in 
Clarinda, Iowa for the veteran to be 
afforded a respiratory examination at the 
correctional facility by a VA or fee 
basis examiner.  The RO's efforts in this 
regard should be documented for the 
claims file.  The purpose of this 
examination is to determine the identity 
and etiology of any respiratory disorder 
found on examination.  Send the claims 
file to the examiner for review in 
conjunction with the examination and 
request the examiner to conduct a 
thorough evaluation, including all 
indicated studies and tests.  Request the 
examiner to offer an opinion as to 
whether any respiratory disorder is at 
least as likely as not related to the 
veteran's period of active service, 
including the documented upper 
respiratory infection suffered in June 
1969.  

3.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of any additionally 
obtained evidence.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




